In an action to recover damages for, inter alia, personal injuries, the plaintiffs appeal from an order of the Supreme Court, Orange County (Owen, J.), dated November 30, 1993, which granted the defendant’s motion for summary judgment dismissing the complaint, and granted the separate motion of the third-party defendant Minnesota Valley Engineering, Inc., for summary judgment dismissing the third-party complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
*665The injured plaintiff allegedly aggravated a pre-existing back injury when he attempted to move a certain nitrogen canister during the course of his employment. We agree with the Supreme Court that the defendant and the third-party defendant Minnesota Valley Engineering, Inc., made prima facie showings that the injured plaintiffs injuries were not causally related to the accident in question and that the canister was not defective. We further agree that the plaintiff failed to meet his burden of demonstrating a material issue of fact which requires trial. Summary judgment was thus properly awarded (see, Zuckerman v City of New York, 49 NY2d 557). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.